Citation Nr: 0417698	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  02-15 194A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for major depression.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty from November 1990 to May 
1991.  His report of discharge indicates that he served in 
the southwest Asia theatre of operations.  In addition, he 
served in the National Guard, and has unverified periods of 
active service.  Available service personnel records show 
that he retired from National Guard service in May 1996.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in May 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

The veteran submitted a claim in July 2003 for service 
connection for the following conditions:  muscular pains, 
loss of hearing, cardiac problems, central nervous system 
impairment, loss of hair, a brain disorder, epilepsy of an 
unknown origin, loss of sexual desire, change of temperament, 
loss of memory, and a neuropsychiatric disorder.  Claims are 
thus presented for service connection for these conditions, 
including as manifestations of an undiagnosed illness as 
secondary to service in the southwest Asia area of 
operations.  These claims are referred to the RO for 
appropriate action.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  
This law redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The Board has reviewed the record and finds that additional 
development is necessary before appellate action may be 
completed in this case.  In this regard, the totality of the 
veteran's active and reserve service has not been verified.  
In addition, the RO has not attempted to verify the veteran's 
averred stressors.  

The record also presents a conflicting diagnosis as to what 
neuropsychiatric disability the veteran now manifests.  VA 
examination for PTSD conducted in March 2002 deferred a 
clinical diagnosis for completion of a social and industrial 
survey and neuropsychological examination.  The social and 
industrial survey was completed in April 2002, and a 
neuropsychological examination was completed in April-May 
2002.  The neuropsychological examiner deferred a clinical 
diagnosis but observed that cognitive symptoms due to 
depression or a dementia syndrome of depression were 
diagnostic possibilities.  A May 2002 addendum to the March 
2002 VA examination reflects a diagnosis of depressive 
disorder, not otherwise specified.

However, both the March 2002 examination and addendum and 
April-May 2002 neuropsychological examination expressed 
difficulty interpreting clinical test results, with findings 
suggestive of exaggeration and efforts to deliberately appear 
as having organic brain damage.  Notwithstanding, the 
neuropsychological examiner explained that the 
inconsistencies could be due to confusion as well as to 
intentional or unintentional exaggeration, and should not be 
taken as an indicator of the absence of cognitive impairment 
or emotional pathology.

VA treatment records reflect complaints of and treatment for 
conditions variously diagnosed as anxiety disorder, 
depression, and depression rule out PTSD.  These records and 
private medical records further document treatment for a 
seizure disorder, not otherwise specified.

The Board further notes that the report of social and 
industrial survey, dated in April 2002 and conducted at the 
request of the VA examiners, included interviews with two of 
the veteran's supervisors.  Their testimony reflects 
observations of decline in the veteran's work performance, 
which had previously been satisfactory.  These individuals 
reported that the veteran exhibited deficient and 
inconsistent memory as well as requiring more absences from 
work.  The supervisors marked the veteran's decline in work 
performance with his return from active service in the 
Persian Gulf.  These statements corroborate the veteran's own 
statements of complaints and concerns, as well as that of his 
wife.  In addition, the evidentiary record now also contains 
buddy statements, proffered by individuals who served in the 
Persian Gulf with the veteran.  These statements contain 
personal observations of the same stressors the veteran has 
identified:  being subjected to enemy artillery attacks, 
having a prisoner in their custody die, and seeing dead and 
burnt bodies.

Additionally, more recent private medical records document 
treatment for multiple symptoms including loss of memory, 
anxiety, depression, insomnia, constant nightmares and 
convulsions for which a cause could not be determined.  
Moreover, a private report of psychiatric evaluation, dated 
in August 2003, reflects a diagnosis of PTSD, etiologically 
related to the veteran's experiences on active duty during 
the Persian Gulf War.

However, records of treatment accorded the veteran by these 
private health care providers have not yet been obtained.

The Board thus finds it would be helpful in arriving at 
accurate diagnoses and opinions of etiology for the claimed 
neuropsychiatric conditions if the veteran underwent a new 
examination with complete review of the claims file, to 
include any and all additional service medical and personnel 
records, and all VA and non-VA medical treatment records.  
See 38 C.F.R. § 3.159(c)(4); 3.317 (2003).

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO should request that the 
veteran identify all VA and non-VA health 
care providers who have treated the 
veteran for his claimed PTSD and major 
depression.  The RO should procure duly 
executed authorization for the release of 
private medical records.  Furthermore, 
the appellant should be specifically 
informed as to what portion of evidence 
he is required/expected to submit, and 
which portion of the evidence the VA 
would attempt to obtain in order to 
assist the appellant in substantiating 
his claim, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio, supra; Charles, supra.

2.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers for 
treatment accorded him for his claimed 
PTSD and major depression that are not 
already of record.  In particular, the RO 
should request any and all inpatient and 
outpatient records, to include any and 
all medical and mental hygiene records 
for treatment accorded the veteran by Dr. 
Manual A. Brignoni Roman, Dr. Victor 
Fraticelli Torres, Dr. Carlos Otero 
Rodriguez of Ponce, Puerto Rico; and by 
the Damas Hospital of Ponce, Puerto Rico.  
In addition, the RO should request any 
and all inpatient and outpatient records, 
to include any and all medical and mental 
hygiene records, as well as all copies of 
group and individual therapy for 
treatment accorded the veteran at the VA 
Medical Center in San Juan, Puerto Rico 
from the veteran's discharge from active 
service in 1991 to the present.

3.  The RO should verify the dates and 
character of discharge of all of the 
veteran's active service and National 
Guard service.

4.  The RO should obtain any additional 
service medical records from all 
identified periods of active and reserve 
service.  In addition, the RO should make 
specific attempts to obtain the veteran's 
entire service personnel record.

5.  If the service medical or personnel 
records are unavailable, the RO should 
use alternative sources to obtain such 
records, using the information of record 
and any additional information the 
veteran may provide.  The RO should 
consider special follow-up by its 
military records specialist and/or 
referral of the case for a formal finding 
on the unavailability of the service 
medical or service personnel records.  
See VBA's ADJUDICATION PROCEDURE MANUAL, 
M21-1, Part III, chapter 4, paras. 4.28 
and 4.29.  If necessary, the RO should 
request that the veteran augment the 
information that he has already provided.

6.  The RO should again send the veteran 
a development letter asking him to give a 
comprehensive statement regarding his 
averred stressors.  Please remind the 
veteran that it is necessary to give as 
specific and detailed information about 
the persons, places, and events involved 
as possible, including as accurate a date 
for the event as possible, so as to 
enable the service department to verify 
the identified stressors.

7.  Whether or not the veteran responds 
to the request to further identify his 
stressors, the RO should request the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR) provide any 
available information which might 
corroborate the veteran's averred 
inservice stressors.  See VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1, 
part 3, chapter 5, paragraph 5.14.  The 
RO should provide USASCRUR with a 
description of the averred stressors.  
The letter should include the following 
information:  as a member of the 544th MP 
Company, in the southwest Asia Theatre of 
Operations from November 1990 to May 1991
?	Exposure to general combat 
conditions, including enemy 
artillery attacks
?	Exposure to enemy attack on a 
helicopter when escorting Iraqi 
prisoners
?	Having a prisoner die while 
having to escort him
?	Exposure to dead enemy and 
friendly soldiers
?	Being lost in an area already hit 
by U.S. tanks and artillery

The RO should provide USASCRUR with 
copies of any personnel records obtained 
showing service dates, duties, and units 
of assignment; copies of the three buddy 
statements dated in July 2003, a copy of 
the veteran's stressor statement received 
by the RO in June 2001, and any further 
statements the RO receives pursuant to 
this Remand.

In addition, the RO should complete any 
and all follow-up actions referred by 
USASCRUR, including requesting Morning 
Reports and other such reports which 
could be used to verify daily personnel 
actions from National Personnel Records 
Center (NPRC).

8.  When the above development has been 
completed, the RO should make 
arrangements to afford the veteran a VA 
examination by the appropriate 
specialists-who have NOT previously 
examined the veteran-to determine the 
nature, extent, and etiology of any 
manifested neuropsychiatric disability, 
to include PTSD and depression.  All 
indicated tests and studies should be 
performed.  If other examinations by 
specialists are indicated, they should be 
conducted.  The claims folder, including 
all newly obtained evidence, must be sent 
to the examiners for review.  The 
examiners should address the following 
matters.

?	Summarize the medical history, 
including the onset and course, of 
any manifested neuropsychiatric 
disability, to include PTSD and 
depression.
?	Describe any current symptoms and 
manifestations attributed to any 
manifested neuropsychiatric 
disability, to include PTSD and 
depression.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for any and all neuropsychiatric 
pathologies identified.
?	Provide an opinion as to the date of 
onset and etiology for any currently 
manifested neuropsychiatric 
disability, to include PTSD and 
depression.  In particular, the 
examiners are requested to provide 
the following opinions:
1.	Is it as likely as not that any 
diagnosed psychiatric 
disability, to include PTSD and 
depression, is the result of 
stressors the veteran 
experienced during his active 
service?
?	In arriving at these opinions, the 
examiner(s) are requested to discuss 
the following:
1.	The March 2002 VA examination 
report and May 2002 Addendum
2.	April 2002 social and 
industrial survey
3.	April-May 2002 
neuropsychological report

9.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claims for service 
connection for PTSD and depression.  If 
the decision remains in any way adverse 
to the veteran, he and his representative 
should be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky, supra.  The veteran is reminded that it is his 
responsibility to appear for any and all scheduled 
examinations and that failure to do so could result in the 
denial of his claim.  38 C.F.R. § 3.655 (2003).  The Board 
intimates no opinion as to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




